Exhibit 99.1 Raptor Pharmaceutical Corp. Announces the Appointment of Henk Doude van Troostwijk as General Manager of European Commercial Operations Raptor establishes European Headquarters in the Netherlands Novato, California — March 28, 2012— Raptor Pharmaceutical Corp. ("Raptor" or the "Company") (NASDAQ: RPTP), announced the appointment of Henk Doude van Troostwijk as its General Manager of European Commercial Operations, effective April 15, 2012.Mr. Doude van Troostwijk will be responsible for building and managing Raptor’s commercial operations in Europe initially focusing on the potential launch and subsequent marketing of RP103 for nephropathic cystinosis in anticipation of the European Medicines Agency’s approval of Raptor’s marketing application.
